Citation Nr: 0730310	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to increased compensable rating for residuals 
of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is attributable to 
service.

2.  The veteran's tonsillectomy residuals are asymptomatic.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§  1110, 1111, 1131, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6516 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The veteran initially filed a claim for service connection 
for "nasal condition" in January 2004.  In April 2004, the 
RO sent the veteran a letter informing him of the types of 
information needed to substantiate that claim and its duty to 
assist him in obtaining evidence.  The April 2004 letter 
informed the veteran that VA needed any evidence pertaining 
to his present claimed disability being the result of an 
event, disease or injury, which occurred in service.  In May 
2004, the veteran filed a claim for increased rating of his 
service-connected tonsillectomy.  In June 2004, the RO sent 
him a letter pertaining to both of his claims.  The June 2004 
letter informed the veteran that VA was responsible for 
obtaining records in the custody of a Federal department or 
agency, including VA, the service department, and the Social 
Security Administration and that it was his responsibility to 
assure VA receipt of records not in the custody of a Federal 
agency.  The June 2004 letter informed the veteran that for 
the increased evaluation of disability claim, the evidence 
must show that his condition had gotten worse.  A June 2005 
statement of the case (SOC) provided the veteran with yet an 
additional 60 days to submit more evidence.      

The Board finds that the content of the preadjudication April 
2004 and June 2004 letters essentially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.	Factual Background

The veteran's nose and sinuses are checked as normal at 
entrance.  In September 1952, he was seen for rhinorrhea.  In 
January 1954, he was seen for a post-nasal drip.  In May 
1954, the veteran presented with a cold.  The examiner made a 
diagnosis of chronic rhinitis, and noted, following that 
diagnosis: "allergic" with a question mark and in-between 
parenthesis.  In June 1954, the record indicates another 
notation of chronic rhinitis.  A clinically similar 
observation of nasal rhinitis is again recorded in February 
1955.   

The veteran's outpatient medical records from Loma Linda VA 
Center reflect a notation of chronic sinus problem or stuffy 
nose in March 2000.  Amarillo VA Center records show an 
October 2004 review of systems which assessed allergic 
rhinitis.  The medical records from that center indicate that 
the veteran has been on allergy prophylactic medication since 
August 2004.  

In December 2004, the veteran made a statement that he 
believes that his nose condition had started in service, when 
working in extreme cold weather outdoors in Germany, and that 
he "continues" to be treated for it.  Additionally, he 
stated that, in regards to his residuals of tonsillectomy, he 
was certain that his condition had gotten worse, and that he 
was consistently being treated for problems with his throat, 
problems he attributes to the tonsillectomy.

A few weeks before his separation from service in April 1955, 
the veteran had started suffering from a sore throat.  
Tonsillitis was diagnosed in May 1955.  A tonsillectomy was 
performed in May 1955.  Tonsillitis was service connected but 
residuals were found disabling to less than a compensable 
degree.

The Loma Linda and Amarillo VA centers records reflect normal 
presentation of neck and throat upon examination.  
Specifically, a physical examination of the veteran's throat 
at Amarillo in October 2004 notes no lesion of oral mucosa, 
normal hard and soft palates; the neck is noted as absent of 
gland enlargement, of enlargement of the lymph node, and of 
thyromegaly.  

A VA exam of the nose, sinus, larynx, and pharynx was 
conducted in June 2005.  The examiner reviewed medical 
records and the claim file.  The veteran related that his 
throat "still gets sore and he gets hoarse at times."  The 
examiner reported normal appearance of the larynx, and the 
pharynx appeared not to have any residuals of an injury.  
There was no evidence of active sinus disease.  A notation 
was made of absent tonsils and a reddened throat with a 
moderate amount of post nasal drip.  Permanent hypertrophy of 
turbinates from bacterial rhinitis was noted.  The report 
reflects that the veteran was still on daily allergy 
medication.  The examiner opined that there were no effects 
of residuals of tonsillectomy on daily activities. 
  
III.	Legal Criteria

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131.  The United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, 
compensation as provided in this subchapter.  Id.  In order 
to establish service connection for a claimed disorder, the 
facts, shown by evidence, must establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  Otherwise, the lower rating will be 
assigned.  Id.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  Evaluations are based upon lack of usefulness of the 
part or system affected, especially in self-support.  Id.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be afforded to the 
veteran's claim.  38 U.S.C.A. § 5107(b).

IV.	Analysis

A.  Service connection for rhinitis

The veteran is seeking service connection for what he has 
termed a nose condition.  
  
The service medical records reflect that the veteran was 
enlisted in sound condition.  His nose and sinuses were 
normal.  No pre-existing condition was noted.

During service, there are medical notations indicating that 
the veteran had rhinitis and a post-nasal drip.

The veteran has stated that his "nose condition" has 
existed since service.  He has reported symptoms of stuffy 
and runny nose when seen at VA medical centers.  A VA exam 
has noted that the nose exhibits hypertrophy of the 
turbinates from bacterial rhinitis.  The throat is noted as 
reddened, with a moderate amount of post nasal drip.  The 
nasal dripping is consistent with the veteran's complaints of 
runny nose.

The record also reflects that the veteran is prescribed and 
advised to take daily allergy prevention medication.

The Board finds that there is competent medical and lay 
evidence that the veteran's rhinitis was first manifest in 
service and has been chronic since. 

B.  Increased rating for residuals of tonsillectomy

The veteran had tonsillitis and a tonsillectomy shortly afer 
discharge from service.    
He is service-connected for tonsillitis currently rated a 0 
percent disability.  He has claimed that his throat has 
gotten worse as a result of his tonsillectomy and is seeking 
a higher - compensable - rating.

Residuals of a tonsillectomy is not listed in the diagnostic 
rating schedule, however the RO found it analogous to chronic 
laryngitis, and the Board agrees.  See 38 C.F.R. § 4.20.  
Chronic laryngitis is compensable when there are symptoms of 
hoarseness accompanied with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, DC 6516.  Alternativelty, it is 
compensable if there is hoarseness accompanied with 
inflammation of cords or mucous membrane.  Id.     

The veteran's medical records since the tonsillectomy reflect 
the absence of any of the regulatorily required symptoms of 
chronic laryngitis.  The December 2003 Loma Linda VA medical 
center entry notes that the throat shows erythema (redness of 
capillaries), but no lesions or exudate.  The October 2004 
Amarillo VA medical center entry notes that the neck shows no 
gland enlargement, lymphnode enlargement in particular is 
noted as absent.  It is also noted that there are no lesions 
in the throat.  

A VA examination was conducted in June 2005.  The examiner 
reviewed the medical file and claims folder, and performed an 
oral examination of the veteran's nose, sinus, larynx, and 
pharynx.  The larynx was noted as of normal appearance.  The 
VA exam, thus, is consistent with the medical evidence from 
the VA medical centers in Amarillo and Loma Linda in finding 
that the veteran has a normal larynx.  The examiner found the 
throat reddened with a moderate amount of post nasal drip, 
and bacterial rhinitis.  The "reddened" throat is not in 
the listed symptoms necessary to elicit compensation under 
chronic laryngitis.  The examiner noted that the veteran 
complained of hoarseness.  Hoarseness alone is not sufficient 
as compensable pathology.  

The veteran has appealed the continuation of a non-
compensable evaluation for residuals of a tonsillectomy.  The 
veteran has stated that he is worse, but has been non-
specific other than sore throat.  A recent VA examination 
disclosed that the tonsils were absent.  The examiner also 
concluded that there were no effects on daily activity.  A 
thorough review of the medical record demonstrates that the 
veteran's tonsillectomy residuals are asymptomatic.

Based upon the cumulative record, the Board concludes that a 
non-compensable evaluation is warranted.  In essence, there 
is no competent evidence of pathology associated with the 
absent tonsils and an examiner has determined that there are 
no effects on daily activity.  Although he has complained of 
a sore throat, there is no competent evidence attributing the 
manifestation to the service-connected disability.

As the evidence preponderates against the claim for a 
compensable rating for the veteran's residuals of 
tonsillectomy, the benefit of the doubt doctrine is 
inapplicable, and an increased rating must be denied.     



ORDER

Entitlement to service connection for rhinitis is granted

Entitlement to increased compensable rating for residuals of 
a tonsillectomy is denied. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


